DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
2.            35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The USPTO “Interim Guidelines for Examination of Patent Applications for Patent Subject Matter Eligibility” (Official Gazette notice of 22 November 2005 <http://www.uspto.gov/web/offices/com/sol/og/2005/week47/og200547.htm>), Annex IV, reads as follows:
In contrast, a claimed computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program's functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.

Claims that recite nothing but the physical characteristics of a form of energy, such as a frequency, voltage, or the strength of a magnetic field, define energy or magnetism, per se, and as such are nonstatutory natural phenomena. O'Reilly, 56 U.S. (15 How.) at 112-14. Moreover, it does not appear that a claim reciting a signal encoded with functional descriptive material falls within any of the categories of patentable subject matter set forth in Sec. 101.
… a signal does not fall within one of the four statutory classes of Sec. 101.
… signal claims are ineligible for patent protection because they do not fall within any of the four statutory classes of Sec. 101.
The USPTO “Interim Guidelines for Examination of Patent Applications for Patent Subject Matter Eligibility” (Official Gazette notice of 23 February 2010 <http://www.uspto.gov/web/offices/com/sol/og/2010/week08/TOC.htm#ref20>), reads as follows:
“The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter.  In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim.  Cf.  Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101).  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure.  See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).”
3.		Claims 13-18 are rejected under 35 U.S.C. 101 because:
Claims 13-18 are drawn towards a computer-readable medium having a computer program stored thereon.  Such computer executable programs are functional descriptive material that can constitute statutory products when properly claimed in combination with a computer readable storage device that allows the functionality of the program to be realized.  However, while the claim defines the program in combination with a “computer readable medium,” the claim language is not limited to the use of statutory storage media in combination with the program.  The disclosure does not specifically define what a computer readable medium here stands for. However, computer readable medium can be read as a storage media such as floppy disk, a flexible disk, hard disk, magnetic tape, CD-ROM and a carrier wave (or computer data signal).  While the floppy disk, hard disk, magnetic tape and CD-ROM media (statutory media) are physical storage devices, but the carrier wave is a signal which is intangible energy, and therefore is not considered to be a statutory product.  While the claim does read on at least some statutory embodiments (such as the floppy or hard or magnetic or optically readable disks), it also encompasses the combination of the program with the carrier wave, which is not a statutory product.  Since the claimed invention encompasses non-statutory embodiments, the claims are directed towards non-statutory subject matter.
Claims 13-18 as a whole define a carrier wave, and "[a] transitory, propagating signal ….is not a “process, machine, manufacture, or composition of matter.” Those four categories define the explicit scope and reach of scope and reach of subject matter patentable under 35 U.S.C § 101; thus, such a signal cannot be patentable subject matter.” (In re Petrus A.C.M. Nutijen; fed Cir, 2006-1371, 9/20/2007). 
In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. ).  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure.  See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).”

Regarding claim 1-18: There is no prior art rejection made since no prior art was found on the claimed subject matter.

Allowable Subject Matter
4.		Claims 1-12 are allowed.
5.		The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of Mazur et al. (U.S. patent 10,825,048) discloses to review images in order to tag them. The system determines if the accuracy tag if above or below a threshold. It tags the images if it is above a threshold or it sends it for manual review if it is below a threshold. Mazur et al. nor any other prior art of record, regarding claim 1, teaches the features of “ increasing, in response to the classification tag probability being less than the threshold, the number of video frames in the video frame sequence and continuing to perform the process of importing, wherein the video tag is used to identify a content category of the video to be identified,” these, in combination with the other claim limitations. Regarding claim 7, none of the prior art of record teaches the features of "increasing, in response to the classification tag probability being less than the threshold, the number of video frames in the video frame sequence and continuing to perform the process of importing, wherein the video tag is used to identify a content category of the video to be identified," these, in combination with the other claim limitations. Regarding claims 2-6 and 8-12, these claims are directly or indirectly dependent from allowable independent claims 1 or 7, respectively, therefore, these claims are allowed.  

Contact Information
6.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND BHATNAGAR whose telephone number is (571)272-7416.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-4650.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANAND P BHATNAGAR/
Primary Examiner, Art Unit 2668
September 10, 2022